                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION


 CHRISTOPHER BLOCK, individually and                   Case No.: 2:19-cv-0625-LA
 on Behalf of All Others Similarly Situated,

                         Plaintiff,

         vs.

 PANDA RESTAURANT GROUP;
 PANDA EXPRESS, INC. DOES 1-5,

                         Defendants.

                                 STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Christopher

Block and Defendants Panda Restaurant Group and Panda Express, Inc., by and through their

undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

that this action be and hereby is voluntarily dismissed with prejudice, without costs or attorneys’

fees except as otherwise agreed by the parties.

Date: October 10, 2019                    Respectfully submitted,

 /s/ Mark A. Eldridge                       /s/ Christopher K. Ramsey
 Guri Ademi                                 Christopher K. Ramsey
 John D. Blythin                            MORGAN, LEWIS & BOCKIUS LLP
 Mark A. Eldridge                           32nd Floor, One Oxford Centre
 ADEMI & O’REILLY LLP                       Pittsburgh, PA 15219
 3620 E Layton Ave                          Tel: (412) 560-3323
 Cudahy, WI 53110                           christopher.ramsey@morganlewis.com
 Tel: (414) 482-8000
 gademi@ademilaw.com                        James P. Looby
 jblythin@ademilaw.com                      MORGAN, LEWIS & BOCKIUS LLP
 meldridge@ademilaw.com                     77 West Wacker Drive, Fifth Floor
                                            Chicago, IL 60601
 Counsel for Plaintiff                      Tel: (312) 324-1000
                                            james.looby@morganlewis.com
                                            Counsel for Defendants



          Case 2:19-cv-00625-LA Filed 10/10/19 Page 1 of 1 Document 12
